Title: From George Washington to George Clinton, 1 October 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir,
          Head Quarters [West Point] Octor 1st 1779
        
        I have received your two favors of the 25th and 29th. I am obliged to your Excellency for the assurance of all the assistance in the power of this State in case of a co-operation with our allies—The degree of aid which will be necessary for this State cannot well be determined before hand—it will depend on the force of the Enemy and the state of our magazines at the moment. In the former we may every day expect material changes, as the Enemy seem to be employed in making extensive detachments—I can only in general observe, that the operation will in all probability be as prompt as possible and will require the calling out all the resources of the Neighbouring States in a speedy and decisive effort—It therefore remains with Your Excellency to determine what force the State can afford as we may expect the whole will be wanted.
        I have the pleasure to inform you that I have received advices of the arrival of Count D’Estaing on the coast of Georgia—A Charles Town Paper of the 8th Septr mentions the arrival of the Viscount De Fontanges at that place, sent express by Count D’Estaing to announce his approach—Mr Mitchell the D.Q.M.G. at Philadelphia who transmits the paper adds that Mr Gerard had received dispatches from the Count himself informing him of his intention to attack the Enemy on the 9th and that in consequence of this intelligence the Minister had deferred his departure a few days in expectation of the event—This agreeable news gives us to hope the effectual deliverance of the

Southern States and perhaps, lessens the proba[bi]lity of the Counts coming this way, but it does not intirely destroy it—We should still be preparing. With the truest respect and esteem I have the honor to be Yr Excellency’s Most Obet, servant
        
          Go: Washington
        
        
          The letters contained in your Excellency’s of the 25 have been forwarded.
        
      